Citation Nr: 0818127	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a left knee 
disorder, diagnosed as degenerative joint disease (DJD), 
to include as secondary to service-connected residuals of 
a right knee injury.

3.	Entitlement to service connection for a left ankle 
disorder, diagnosed as DJD and chronic ankle sprain, to 
include as secondary to service-connected residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by: Texas Veterans Commission




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for tinnitus, a left knee disorder 
and a left ankle disorder.  The RO issued a notice of the 
decision in March 2004, and the veteran timely filed a Notice 
of Disagreement (NOD) in March 2005.  Subsequently, in May 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2005, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in February 2008.

The veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing 
January 2008.  38 C.F.R. § 20.704(e).  

With respect to the veteran's claims for service connection 
for left knee and left ankle disorders, these aspects of the 
appeal are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	There is medical evidence of a current diagnosis of 
bilateral tinnitus and the veteran gives a history of 
ringing in the eras since service; however, his service 
medical records (SMRs) are devoid of any findings relating 
to tinnitus; there is no post-service medical evidence of 
tinnitus until more than 20 years after service; and the 
only medical opinion of record weighs against a nexus 
between the veteran's tinnitus and any incident of 
service, to include exposure to excessive noise.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 and March 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim, and of the 
information they failed to provide in a timely fashion, any 
resulting prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2003 and March 2006 letters from the RO satisfy 
these mandates.  The September 2003 correspondence informed 
the veteran about the type of evidence needed to support his 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information that he had, and the March 2006 letter apprised 
him of the manner in which VA calculates disability ratings 
and assigns effective dates, in accordance with Dingess.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the April 2004 RO decision that is the subject of this appeal 
in its September 2003 letter.  It did not supply timely 
notification of the Dingess elements pertaining to effective 
dates and disability ratings however.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    
  
In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  In particular, the Board finds 
that the RO cured this timing defect by providing the Dingess 
notice together with readjudication of the claim, as 
demonstrated by the January 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary' s various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2004 VA examination, which was thorough in 
nature, included a nexus opinion and was adequate for the 
purposes of deciding this claim.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's February 1963 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the ears.  
In his accompanying Report of Medical History, the veteran 
did not indicate that he experienced any ear trouble.     

The veteran's January 1966 Report of Medical Examination 
discloses normal clinical assessments of the ears, and in his 
January 1966 Report of Medical History the veteran did not 
indicate that he had any ear trouble.  
  
The veteran's August 1968 Report of Medical Examination 
(Periodic) similarly contains a normal clinical evaluation of 
the ears, as does an October 1969 Report of Medical 
Examination for Hardship Discharge.  In the companion October 
1969 Report of Medical History the veteran did not report 
having ear trouble. 

The veteran's DD-Form 214 reflects that he served as a 
Medical Specialist and received the Vietnam Service Medal 
(VSM) and the National Defense Service Medal (NDSM), among 
other commendations during his period of active duty from 
February 1966 to October 1969.      

An April 1990 private audiometric report indicates that the 
veteran reported having experienced loud noise exposure 
during his tour in Vietnam.   He also complained of having 
tinnitus.  

In a January 2004 statement, the veteran indicated he had 
hearing loss in the left and right ears.  

As reflected in his statement accompanying his July 2005 
substantive appeal, the veteran indicated that he experienced 
loud noise during his active service in Korea around the 
Demilitarized Zone (DMZ), where constant live fire practice 
occurred, as well as during his tour in Vietnam.      

In February 2004 the veteran submitted to a VA examination to 
assess the nature and origin of any tinnitus.  The VA 
audiology report indicates that the clinician reviewed the 
claims file.  He noted that the veteran's February 1963 
medical examination for enlistment and his October 1969 
medical examination for separation both showed hearing within 
normal limits bilaterally; neither made any notation of the 
presence of tinnitus.  The veteran stated that he first 
noticed his tinnitus and hearing loss in 1968.  The examiner 
noted that the veteran served as a medical supervisor during 
his active service in Vietnam, and that post-service, he 
worked as the vice president of a construction firm.  He also 
observed that the veteran "has a significant history of 
military noise exposure.  He was exposed to artillery, 
aircraft, tanks and gunfire during his tour in Vietnam.  
Hearing protection was not used.  He denies significant 
civilian work and recreational noise exposure.  He was 
exposed to some construction noise, but this was minimal."  
The clinician also stated that "[i]t is most likely the 
tinnitus is due to the same causative factor as the hearing 
loss. . . . It is not likely the hearing loss and tinnitus 
are a result of the veteran's military noise exposure.  This 
opinion is based upon the hearing test competed at the time 
of release from active duty which shows normal hearing in 
both ears."   

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim for tinnitus.  
Specifically, while the Board acknowledges that the veteran 
currently has a diagnosis of tinnitus and likely had in-
service noise exposure, the veteran's SMRs document no 
complaints of, treatment for or diagnosis of tinnitus.  In 
addition, the evidence of record does not causally link his 
current tinnitus to his active service or any incident 
thereof.  On the contrary, the only medical opinion of record 
indicates that is not likely that any such causal nexus 
exists, given the veteran's normal hearing on his Report of 
Medical Examination for Hardship Discharge.  Further the fact 
that the first documented complaint of tinnitus of record 
occurred in 1990, some twenty years post-service, weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The veteran is competent to testify as to his symptom of 
ringing in the ears.  See Washington v. Nicholson, 19 Vet App 
362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge or to 
what comes to him through his senses).  And while a lay 
person "may provide sufficient support for a claim of service 
connection" (Layno, supra), a layman without the appropriate 
medical training and expertise is generally not competent to 
provide a probative opinion on the etiology of a specific 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, service medical records are negative for any 
findings suggestive of tinnitus and the earliest indication 
of the disability at issue is dated more than 20 years after 
service.  The gap of time of between service and the first 
post-service evidence of tinnitus is, in itself, significant 
and it weighs against the veteran's claim.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  As noted above, the only 
medical opinion that addresses the contended causal 
relationship weighs against the claim.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.     

IV. Conclusion 
For the reasons stated above, the Board finds that an service 
connection for tinnitus is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claims 
for left knee and left ankle disorders.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.



a. Factual Background
An April 1964 Narrative Summary indicates that that the 
veteran had fractured his right patella for which he received 
treatment, to include a cast and assignment to light duty, 
and September 1965 SMRs reflect that the veteran had 
tenderness and swelling in the left buttock, diagnosed as 
cellulitis.  

The veteran's January 1966 Report of Medical Examination 
discloses normal clinical assessments of the feet and lower 
extremities.  In his January 1966 Report of Medical History 
the veteran did not indicate that he had any trouble with his 
left ankle.  He did note that he had fractured his right knee 
at Fort Carson, Colorado for which he wore a cast for a 
month.  
  
A February 1967 SMR reveals that the veteran received 
treatment for his left ankle, which he had twisted the day 
before.  X-rays taken at that time appeared normal.  

The veteran's August 1968 Report of Medical Examination 
(Periodic) contains a normal clinical evaluation of the feet.  
The examiner noted, however, that the veteran had a history 
of a right patella fracture.  In his accompanying Report of 
Medical History, the veteran reported that he had swollen or 
painful joints, cramps in the legs, a history of broken 
bones, a bone, joint or other deformity as well as a 
"trick" or locked knee.  He also noted that he had cracked 
his right patella at Fort Carson, Colorado in 1963.  

An October 1969 Report of Medical Examination for Hardship 
Discharge contains a normal clinical evaluation of the feet, 
but notes that the veteran continued to have tenderness in 
the right knee which he had injured in 1964.  In his 
companion Report of Medical History, the veteran indicated 
that he had swollen or painful joints, but did not report 
having "trick" or locked knee or foot trouble.  The 
examiner again noted that the veteran had fractured his right 
knee in 1964.

By way of a January 1996 decision, the RO granted service 
connection for residuals of a right knee fracture, effective 
from July 1995.  

As reflected in April 2003 and May 2003 private medical 
records, the veteran reported having increased pain in the 
left ankle for the past six months, which had existed and 
worsened progressively over the past three years.  After a 
physical examination, the clinician diagnosed the veteran 
with chronic/recurring lateral ankle sprain.  April 2003 X-
rays disclosed the presence of some small calcifications on 
the medial side, which could represent lose bodies.  There 
also were some mild degenerative-type joint changes along the 
medial side of the talocalcaneal joint.    

A May 2003 VA X-ray report indicates that the veteran had 
advanced DJD of the left knee, without joint effusion or 
calcification.  Other May 2003 VA medical notes reflect that 
the veteran complained of left knee and ankle pain, which he 
rated at 8/10.  One clinician noted that the veteran "has 
c/o lft knee pain s/p injury in VietNam as well as ankle pain 
. . . ."  

A June 2003 private medical record indicates that the veteran 
had left posterior tendon dysfunction, with complaints of 
chronic left ankle pain.

Subsequent, August 2003 private medical reports diagnosed the 
veteran with subtalar osteoarthritis and DJD of the left 
knee.    

In a January 2004 statement, the veteran indicated that he 
broke his left knee during his active service in 1965.  He 
conveyed that VA medical records established that his left 
knee slips out of joint and contains bone spurs.  The veteran 
also stated that his left ankle had no tendons or ligaments, 
for which he received an ankle brace and cortisone shots.  

As reflected in a statement accompanying his July 2005 
substantive appeal, the veteran maintained that he injured 
his left knee in Korea or Fort Carson, Colorado, which 
required him to wear a cast.  The veteran also conveyed that 
he believed he had his current left ankle disorder due to his 
left knee injury.    

In February 2004 the veteran submitted to a VA examination to 
assess the current nature and etiology of his left knee and 
left ankle disorders.  The VA physician reviewed the 
veteran's claims file, and noted that he could not find 
records of in-service treatment of the left knee, but did 
locate service records confirming medical treatment for a 
right knee fracture.  At this time, the veteran employed a 
brace and a single crutch on the left side.  The veteran also 
reported that he had been involved in a motor vehicle 
accident in 1999, wherein he injured his back and neck, and 
also stated that his left ankle began to bother him three 
years earlier (2001).  

Based on these data and X-ray findings, the VA physician 
diagnosed the veteran with DJD of the left knee and both 
ankles.  He offered his opinion that "no record of left 
a[n]kle injury in 1968, and no disability after that accident 
that patient can remember or documentation of records.  He 
has generalized DJD of all joints, he is morbid obese.  The 
left ankle condition is as least as likely as not sec[o]ndary 
to the left knee condition.  Left ankle condition is just a 
part of the generalized DJD of all joints aggravated by 
morbid obesity."                      

b. Discussion
The Board acknowledges that the veteran's SMRs do not appear 
to document that he incurred a left knee injury during his 
active service.  The record does reflect, however, that the 
veteran incurred a right knee injury while on active duty and 
service connection has been in effect for the residuals of 
that injury since 1955.  The Board finds that an issue of 
whether the veteran's service connected right knee disability 
caused or aggravated his current left knee and left ankle 
disorders is raised by the record and is part of the claim on 
appeal (separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim-
see Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008)).  
In addition, while the February 2004 VA examiner implied that 
the veteran's left ankle DJD was not causally related to his 
active service or any incident thereof, he did not address 
whether the veteran's diagnosed recurring and chronic left 
ankle sprain likely was causally related thereto.  As such, 
the Board deems it necessary to remand these issues to the RO 
for further development, to include full VCAA notification 
and affording a VA examination that includes an opinion 
addressing the direct and secondary service connection 
questions at hand, followed by a readjudication of the 
claims.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.303, 3.307, 3.309, 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995); see also amendment to 38 C.F.R. 
§ 3.310, 71 Fed. Reg. 52744 (2006).
In view of the foregoing, the case is remanded for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought, to include 
service connection for left knee and left 
ankle disabilities as secondary to a 
service-connected right knee disability; 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (d) 
request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology of his current 
left knee and left ankle disorders, and, 
specifically, whether these disorders 
were caused or aggravated by his service 
connected right knee disability, and 
whether the veteran's left ankle sprain 
is causally related to his documented in-
service left ankle sprain in February 
1967.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left knee 
disability, to include DJD, was 
caused or aggravated by his service 
connected right knee disability?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
ankle disorder, to include DJD and a 
chronic sprain, was caused or 
aggravated by his
service connected right knee 
disability?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
ankle disorder, to include DJD and a 
chronic sprain, was caused or 
aggravated by his
left knee DJD?

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
ankle disorder, to include DJD and a 
chronic sprain, was causally related 
to his active service, or any 
incident thereof, to include his 
documented February 1967 left ankle 
sprain?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's current left knee 
disorder, diagnosed as DJD, and current 
left ankle disorder, diagnosed as DJD and 
chronic ankle sprain, were aggravated by 
his service-connected right knee 
disability, or if the veteran's current 
left ankle disorder was aggravated by his 
left knee disorder, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the disease 
or injury (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims 
for service connection for left knee and 
left ankle disabilities on direct, 
presumptive (one year for arthritis) and 
secondary bases.  If any claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


